Per Curiam.

These two appeals, allowed before the going into effect of the act of February 13, 1925, revising the jurisdiction of this court, abolishing appeals from the Court of Claims, and requiring that review may be had of its judgments only by certiorari, abundantly show the wisdom of the change. They invoke no substantial question of law, they did not merit'and did not elicit a formal opinion from the Court of Claims, and they do riot call for one here. The appeals are accordingly dismissed and the judgment of the Court of Claims is affirmed.